Citation Nr: 0023617	
Decision Date: 09/06/00    Archive Date: 09/12/00

DOCKET NO.  98-18 070	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for cardiomyopathy, claimed 
as secondary to service-connected nicotine dependence.  


REPRESENTATION

Appellant represented by:	James W. Stanley, Jr.


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Nancy R. Kegerreis

INTRODUCTION

The veteran served on active duty from November 1950 to 
September 1954.  

This matter comes before the Board of Veterans' Appeals 
(Board) from rating decisions by the Department of Veterans 
Affairs (VA) Regional Office (RO) in North Little Rock, 
Arkansas, which denied the benefit sought on appeal.  


FINDINGS OF FACT

1.  Cardiac catheterization in 1998 showed normal coronary 
arteries, with a dilated left ventricle with ejection 
fraction of 20 to 25 percent.  

2.  The veteran has carried diagnoses of cardiomegaly and 
alcoholic cardiomyopathy for many years.  

3.  Cardiomegaly and alcoholic cardiomyopathy are not caused 
or aggravated by the veteran's service-connected nicotine 
dependence.


CONCLUSION OF LAW

Entitlement to service connection for alcoholic 
cardiomyopathy, claimed as secondary to service-connected 
nicotine dependence, is not warranted.  38 U.S.C.A. §§ 1110, 
1131, 5107 (West 1991 & Supp. 2000); 38 C.F.R. § 3.310 
(1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran's claim for nicotine dependency and 
cardiopulmonary disorders as secondary to continued nicotine 
use, along with other claims, was received in December 1997.  
In a June 1998 rating decision, the RO denied entitlement to 
service connection for alcoholism, finding misconduct.  In 
September 1998, the RO denied entitlement to service 
connection for claimed "cardiopulmonary" disorders.  The 
veteran submitted a notice of disagreement in September 1998.  
Following the issuance of a statement of the case in October 
1998, the veteran submitted his substantive appeal in January 
1999.  In June 1999, the RO granted service connection for 
nicotine dependency, service connection for chronic 
obstructive pulmonary disease as secondary to nicotine 
dependency, entitlement to individual unemployability, and 
basic eligibility to Dependents' Educational Assistance.  The 
claim for cardiac disorder (alcoholic cardiomyopathy) 
secondary to nicotine dependence remained denied.  That issue 
is thus still on appeal.  

The veteran's entrance physical examination into service 
described his heart as normal.  The claims file does not 
contain a separation examination.  

The earliest evidence of a possible cardiac disability 
appears in a March 1983 VA medical certificate noting the 
veteran's complaints of chest pain with pressure.  The 
assessment at that time was probable chest wall/myofascial 
pain.  The examiner ordered a chest x-ray for a history of 
enlarged heart and an echocardiogram to rule out mitral valve 
prolapse.  

A VA chest x-ray in April 1990 noted an impression of 
borderline cardiomegaly with left-sided chamber configuration 
and aortic tortuosity with widening of the superior 
mediastinum.  

Outpatient clinic progress notes, dating from December 1995 
to March 1996, from the University Medical Center in Las 
Vegas, Nevada, note in December 1995 that the veteran denied 
any history of palpitations, angina pectoris, dizziness, or 
pleuritic chest pain.  He had a history of shortness of 
breath on minimal exertion and of swelling of his feet and 
ankles.  Physical examination revealed a blood pressure 
reading of 106/67.  The assessment was most likely chronic 
obstructive pulmonary disease.  During a follow up visit in 
March 1996, the veteran claimed that his shortness of breath 
had improved and stated that he had no palpitations and no 
angina pectoris.  He had recently had an echocardiogram, 
which revealed four chamber dilatation, mild global 
hypokinesia of the left ventricle, and an ejection fraction 
of 55 percent.  The examiner commented that the veteran still 
drank alcohol on and off.  Examination revealed a blood 
pressure reading of 103/61 and an irregular heart beat.  The 
assessment did not refer to a cardiac disorder.   

VA hospitalization in September 1996 was for prostatism, with 
a secondary diagnosis of atrial fibrillation.  Past medical 
history noted atypical chest pain for which cardiology was 
consulted preoperatively on this admission.  Cardiac 
examination revealed an irregular rhythm with a normal S1 and 
S2 without murmur.  The veteran reportedly had a 60 to 80 
pack a month smoking history, but had quit in December 1995.  
He also had a history of alcohol dependence.  He had been 
abstinent over the past four months.  Atrial fibrillation 
with occasional premature ventricular contractions was seen 
on electrocardiogram (EKG) examination.  Surgeons had planned 
to perform a transurethral resection of the prostate; 
however, given the history of atypical chest pain, cardiology 
was consulted for preoperative clearance.  These physicians 
concluded that the veteran demonstrated a moderate-to-high 
risk for surgery from a cardiac standpoint and recommended an 
exercise thallium test and an echocardiogram to further 
evaluate his cardiac status.  The echocardiogram showed 
severe global hypokinesis, with left atrial diameter of 4.6.  
The mitral and aortic valve showed mild thickening, and the 
right atrium and right ventricle were mildly enlarged with 
decreased function.  He had mild mitral regurgitation.  A 
cardiac diagnosis was not provided.  The veteran underwent a 
cardiac Doppler test, which provided an impression of left 
ventricular chamber enlargement with global impairment of the 
left ventricular systolic function, which was moderately 
severe.  

A VA compensation and pension examination in June 1997 noted 
a history of atrial fibrillation, but no history of 
myocardial infarction.  He specifically denied chest pain.  
He related a tingling of his arms and chest to his atrial 
fibrillation.  He had no other cardiac symptoms.  He quit 
smoking a year and a half ago, but had an 80-pack year 
history prior to that.  He admitted to being a heavy drinker 
up to two months before examination, and had been diagnosed 
to have abused alcohol.  Examination of the heart revealed an 
irregular rate without murmurs, rubs, or thrills.  Diagnoses 
included atrial fibrillation and alcohol abuse.

A private medical examination in March 1998 by Charles W. 
Clogston, M.D., of Arkansas Heart Group, included a reported 
history of ethanol abuse, alcoholic cardiomyopathy, 
questionable coronary disease, and atrial fibrillation.  Dr. 
Clogston stated that he had initially seen the veteran in 
December 1997.  At that time, the veteran had complained of 
dizziness and dyspnea on exertion, as well as a choking 
sensation prior to a near loss of consciousness.  Although he 
no longer had problems with orthopnea or choking, he 
continued to have occasional dizzy spells.  He also noted an 
occasional sensations of heart racing and chest discomfort 
which could occur on either side of his chest, but which were 
not associated with palpitations; this discomfort could last 
up to two weeks.  He denied shortness of breath, diaphoresis, 
or nausea and vomiting.  He also denied any orthopnea, PND 
(paroxysmal nocturnal dyspnea), or lower extremity edema.  
His history was significant for atrial fibrillation for 
approximately one year.  He had smoked for 47 years, but 
denied any tobacco use at present.  Physical examination 
revealed a blood pressure reading of 130/72.  Cardiovascular 
examination disclosed a regular rhythm with rate in the 80s 
with no audible murmur, gallop, or rub.  The apical impulse 
was nondisplaced and peripheral pulses were full and equal.  
An echocardiogram showed an ejection fraction of 30 percent, 
with borderline-to-mild left ventricle enlargement, mild left 
atrial enlargement, trace mitral regurgitation, and atrial 
fibrillation.  A Holter monitor showed atrial fibrillation 
with a well-controlled rate and no correlation of his 
dysrhythmia with any of his symptoms.  A myocardial perfusion 
study was performed in January 1998 which showed a basal to 
apical inferior wall perfusion defect consistent with 
antecedent nontransmural myocardial infarction with a central 
area of ischemia.  Cardiac catheterization showed normal 
coronaries with a dilated left ventricle with ejection 
fraction of 20 to 25 percent.  A Holter monitor test was 
performed which showed atrial fibrillation with ventricular 
response that was not optimally controlled, with rates 
reaching 100 to 120 at times.  The veteran was treated with 
medication.  Plans for the future included continued 
abstinence from ethanol use.  

During his RO hearing in April 1998, the veteran claimed that 
he had not smoked before he went into the Navy, but had been 
given cigarettes in service.  During service he smoked a pack 
a day, which then increased to a pack and a half a day.  He 
was unable to quit smoking when he got out of service.  He 
stated that he had been examined in 1995 at the University 
Medical Center in Las Vegas, Nevada, where he had been found 
to have heart congestion, emphysema, enlarged heart, and some 
evidence of hypertension.  Physicians told him his symptoms 
of fibrillations, chest pain, and shortness of breath were 
all related to smoking.  He then went to Arkansas Heart Group 
where he underwent cardiac catheterization.  He maintained 
that physicians there found a left ventricle operating at 25 
percent or less.  The veteran claimed that he had coronary 
artery disease.  

Examination progress notes in June 1998 from Byron Curtner, 
M.D., a diplomate of the American Board of Family Practice, 
who was affiliated with Sherwood Family Medical Center in 
Sherwood, Arkansas, recorded the veteran's statements that 
his heart seemed to be doing all right, and that he was not 
having any problems with angina or with shortness of breath.  
A blood pressure reading was 130/86.  Examination of the 
heart revealed irregular rate and rhythm consistent with 
atrial fibrillation.  The impression was arteriosclerotic 
heart disease; congestive heart failure; and chronic 
obstructive pulmonary disease.  In December 1998, the 
veteran's blood pressure was recorded at 140/84 and the 
assessment was arteriosclerotic heart disease and chronic 
obstructive pulmonary disease.   

An October 1998 letter from Dr. Curtner stated that there was 
no question that the veteran's coronary artery disease and 
his chronic obstructive pulmonary disease were caused in 
large part by his smoking and also no question that he had 
developed a dependency on nicotine.  This nicotine dependence 
did cause him to continue smoking and made it very difficult 
for him to quit.  Dr. Curtner opined that smoking certainly 
was the biggest contributing factor both to his coronary 
artery disease and his chronic obstructive lung disease.

A December 1998 radiology report from Baptist Memorial 
Medical Center shows that the heart is top normal to 
borderline enlarged, with left ventricular configuration.  
The impression was top normal to borderline cardiac 
enlargement and no acute cardiopulmonary disease. 

In January 1999, Gilbert C. Evans, M.D., a private physician 
in general practice, stated that the veteran had chronic 
obstructive lung disease and cardiomegaly which were a direct 
consequence of smoking.  He added that the veteran also had a 
behavioral disorder manifested, in part, by periods of 
drunkenness.  Although the veteran was now sober, the 
residuals of his drinking and smoking behavior remained.  

A second letter from Dr. Evans, dated in March 1999, pointed 
out that he was amending his January 1999 letter to add that 
the veteran had only been in one alcohol program and that was 
at the Fort Roots VA in May 1997.  A statement by the veteran 
at the bottom of the letter mentioned that he had entered the 
above alcohol program because of an ultimatum from his 
daughter.  Aside from that, the veteran felt that nicotine 
had affected his health and endurance more than any other 
factor.  

The veteran underwent a VA compensation and pension 
examination in April 1999.  The examiner stated that he had 
reviewed the veteran's medical record, including the claims 
file.  Reported medical history disclosed that the veteran 
had started smoking at age 18 when he entered the Navy in 
1950, eventually smoking as much as two and a half packs of 
cigarettes a day.  He quit smoking in 1995 when he started 
having problems with shortness of breath, exertional dyspnea, 
orthopnea, and paroxysmal nocturnal dyspnea.  His diagnoses 
included chronic obstructive pulmonary disease and alcoholic 
cardiomyopathy.  He had had extensive cardiac evaluations in 
the past at the Little Rock Diagnostic Group.  In February 
1998, he had had a cardiac catheterization which showed 
normal coronary arteries.  He had experienced chronic atrial 
fibrillation and had known left ventricular enlargement, left 
atrial enlargement, and a trace of mitral regurgitation, but 
had never been suspected of having an acute myocardial 
infarction.  At the time of the cardiac catheterization in 
February 1998, his left ventricular ejection fraction was 20-
25 percent.  The veteran admitted that he consumed alcohol 
over the years and that he stopped drinking after heart 
disease was diagnosed.  His findings have been consistent 
with alcoholic cardiomyopathy as detailed in his medical 
records.  Physical examination found that the apical impulse 
could not be palpated.  The rhythm was irregular.  There was 
a variation in intensity of the first heart sound, classical 
for atrial fibrillation.  There was no murmur, no thrill and 
no friction rub.  Blood pressure was 146/80.  The 
anteroposterior dimension to the chest was increased, and 
breathing was slightly labored.  Diagnoses were chronic 
obstructive pulmonary disease; alcoholic cardiomyopathy, 
previous congestive failure with dyspnea from 5-7 mets.  An 
April 1999 VA chest x-ray, taken in conjunction with this 
examination showed mild cardiomegaly without evidence of 
acute pulmonary disease.

This VA examiner commented that, although he believed the 
veteran's nicotine dependence was responsible for the 
development of his chronic obstructive pulmonary disease, it 
was more likely than not that alcohol was responsible for his 
heart disease.  Nicotine is a risk factor for the development 
of coronary artery disease.  The veteran, however, did not 
have coronary artery disease.  The arteriogram in February 
1998 clearly established that he had normal coronary 
arteries, at least up to that time.  His medical picture is 
thus that of alcoholic cardiomyopathy with chronic atrial 
fibrillation and previous congestive heart failure due to 
lack of proper function of the heart muscles.  The examiner 
concluded, therefore, that nicotine dependence had no causal 
relationship to the presence of heart disease in this 
veteran.  



II.  Legal Analysis

The veteran's claim for service connection for cardiomyopathy 
(claimed due to nicotine dependence) is well grounded within 
the meaning of 38 U.S.C.A. § 5107.  Statements of private 
physicians as to a relationship between the veteran's cardiac 
symptomatology and nicotine dependence are sufficient to make 
this claim for service connection plausible, and, therefore, 
well grounded.  The RO has accomplished its duty to assist by 
obtaining the veteran's medical records, providing VA medical 
examinations, and offering opportunities for personal 
hearings.  The Board is thus satisfied that all relevant and 
available facts have been properly developed and that no 
further assistance to the veteran is required to comply with 
the duty to assist mandated by 38 U.S.C.A. § 5107.  

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty or for aggravation of a preexisting injury or 
disease contracted in line of duty.  38 U.S.C.A. § 1110, 1131 
(West Supp. 2000).  A disability which is proximately due to 
or the result of a service-connected disease or injury shall 
be service connected.  When service connection is thus 
established for a secondary condition, the secondary 
condition shall be considered a part of the original 
condition.  38 C.F.R. § 3.310 (1999).  Additional disability 
resulting from the aggravation of a nonservice-connected 
condition by a service-connected condition is also 
compensable.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en 
banc).  

In evaluating this claim on the merits, evidence is no longer 
presumed credible.  Its credibility, weight, and probative 
value must be weighed.  If the evidence for and against the 
claim is evenly balanced, the issue must be decided in the 
veteran's favor, and the benefit of any reasonable doubt must 
be given to the veteran.  38 U.S.C.A. § 5107(b) (West 1991).

In support of the veteran's claim are the diagnoses and 
opinions of two family physicians, Dr. Curtner and Dr. Evans.  
Although Dr. Curtner's examinations in 1998 revealed findings 
suggesting diagnoses of arteriosclerotic heart disease and 
coronary artery disease, there is no evidence that this 
physician ordered any diagnostic testing to confirm his 
diagnosis or that he had had access to the extensive cardiac 
tests performed in 1997 by a VA medical center and in 1998 by 
Dr. Clogston of the Arkansas Heart Group.  His opinion, 
therefore, that smoking was the biggest contributing factor 
to coronary artery disease is entitled to consideration, but 
to little weight, as appropriate diagnostic tests have shown 
that the veteran does not have coronary artery disease.

Dr. Evans correctly noted a diagnosis of cardiomegaly, and he 
concluded that this disorder was a direct consequence of 
smoking.  He did not, however, offer any rationale for this 
opinion, merely stating in an addendum that the veteran had 
attended only one alcohol treatment program.  There is no 
indication that Dr. Evans is one of the veteran's treating 
physicians.  No treatment records from him were provided, and 
there is no indication that Dr. Evans reviewed the veteran's 
extensive medical records.  His opinion, therefore, while 
entitled to consideration, is also of little weight or 
probative value.

On the other hand, both the medical evidence and the opinion 
of the April 1999 VA medical examiner rule out any connection 
between cardiomyopathy and nicotine addiction.  As to medical 
evidence, the veteran has not been given a diagnosis of 
hypertension, nor do his blood pressure readings suggest the 
presence of such a disorder.  Findings obtained by physical 
examination and thorough cardiac testing have quite 
consistently shown ventricle and valve enlargement, atrial 
fibrillation, abnormal ejection fraction percentages, and 
mitral regurgitation, all considered by those physicians 
ordering the tests to be compatible with a diagnosis of 
alcoholic cardiomyopathy.  More importantly, cardiac 
catheterization in 1998 revealed normal coronary arteries.  

Most significant, however, is the VA examiner's opinion, 
which clearly states that, while nicotine is a risk factor 
for coronary artery disease, the veteran did not have 
coronary artery disease.  Since the correct diagnosis was 
alcoholic cardiomyopathy, not coronary artery disease, he was 
able to attest that nicotine dependence had no causal 
relationship to the presence of heart disease.  

Application of the benefit of the doubt doctrine is not 
appropriate in this case, as there is no approximate balance 
of positive and negative evidence which would permit its 
application.  38 U.S.C.A. § 5107(b).  The medical evidence, 
including the VA examination, that is against the veteran's 
claim far outweighs the medical evidence that supports his 
claim.  The evidence against the claim is also more 
persuasive and better supported, as one of the opinions that 
favors his claim is based on a diagnosis unsupported by 
medical testing and the other is a conclusory statement 
offered without supporting evidence or rationale and with no 
indication of supporting treatment, testing, examination, or 
records review to lend persuasive weight to the opinion.  The 
preponderance of the evidence is against the claim of 
entitlement to secondary service connection for alcoholic 
cardiomyopathy.


ORDER

Service connection for cardiomyopathy, claimed as secondary 
to service-connected nicotine dependence, is denied.  



		
	J. SHERMAN ROBERTS		
	Member, Board of Veterans' Appeals



 

